Citation Nr: 1423275	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  11-32 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation based upon individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and L.B.


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Oakland, California (RO).  The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in September 2012.  A transcript of that hearing is associated with the claims file.

In February 2010, the RO granted service connection for PTSD and awarded a 30 percent rating, effective January 7, 2009.  In an August 2010 rating decision, the RO denied an initial evaluation greater than 30 percent for PTSD and denied entitlement to a TDIU.  By an October 2011 rating decision, the RO awarded an initial evaluation of 50 percent for PTSD, effective January 7, 2009.  While a substantive appeal was not received specific to the TDIU claim, it is part and parcel of the appeal developed as to the initial rating issue.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran filed a claim for TDIU, therefore, the issue is raised by the record.  As such, the issue is properly before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Initially, the Board observes that additional evidence has been associated with the Veteran's claims file since the RO last considered his claim in October 2011, and a waiver of RO consideration has not been received.  The evidence consists of VA treatment records dating from January 2011 to August 2012.  Although the Board would normally refer the Veteran's claims file to his representative to determine whether the Veteran wished to waive RO consideration or have his claim remanded to the RO for initial consideration, as the Board finds that remand is warranted on additional bases, the Board will return the case to the RO for consideration in the first instance to avoid additional delay.  See 38 C.F.R. § 19.31 (2013).

During his September 2012 hearing before the Board, the Veteran identified additional medical records relevant to his claim.  Specifically, he reported treatment from L. Bolen, a contract therapist with VA, and treatment in September 2012 from the VA Outpatient Clinic in Redding, California.  Additionally, L. Bolen testified at the Veteran's hearing and specifically referred to his clinical records for evidence of a worsening of the Veteran's PTSD symptoms.  He indicated that he first saw the Veteran in December 2008, and that he saw the Veteran on a monthly basis for individual therapy and two or three times per month for group therapy.  While the claims file reflects that three evaluation reports from L. Bolen have been associated with the claims file, the claims file does not contain L. Bolen's clinical records.  Further, while VA treatment records through August 2012 have been associated with the claims file, the Veteran reported during his hearing that he had treatment in September 2012 at the VA Outpatient Clinic in Redding, California, which is pertinent to his claim.  Accordingly, the RO should obtain all clinical records from L. Bolen and all VA treatment records since August 2012.

Last, the Veteran should be provided with a new VA psychiatric examination.  During the Veteran's September 2012 hearing before the Board, L. Bolen testified that the Veteran's psychiatric symptoms had worsened substantially in the prior six to twelve months.  Review of the claims file reflects that the Veteran last underwent a VA psychiatric examination in January 2011, over three years ago.  Accordingly, because the Veteran's last VA examination was over three years ago, and because there is evidence that the Veteran's psychiatric symptoms have worsened since that time, the Veteran should be provided with a new VA examination to determine the current severity of his service-connected PTSD.  See 38 U.S.C.A. § 5103A (2002); 38 C.F.R. § 3.159 (2013); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

With regard to the Veteran's claim for entitlement to a TDIU, this issue is inextricably intertwined with the issue of entitlement to an increased rating for PTSD.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  Therefore, appellate adjudication of the TDIU issue is deferred pending completion of the action requested below.

Accordingly, the case is REMANDED for the following action:

1.  Obtain, with assistance from the Veteran as needed, all treatment records from L. Bolen dated from December 2008 to present.  To the extent that an attempt to obtain these records is unsuccessful, the claims file must contain documentation of the attempts made, and the Veteran and his representative must be informed of the negative results and be given the opportunity to secure the records.
 
2.  Obtain and associate with the record all outstanding VA psychiatric treatment records from the VA Outpatient Clinic in Redding, California, to specifically include records dated since August 2012.  All actions to obtain the requested records should be fully documented in the claims file.  If any records cannot be located or no such records exist, the Veteran should be so notified, and a memorandum of unavailability should be associated with the claims file.

3.  Provide the Veteran with a comprehensive VA psychiatric examination to determine the current severity of his PTSD.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the report that the entire claims file has been reviewed.  In reviewing the record, the examiner's attention is called to the Veteran's assertions, to include the impact that the Veteran's PTSD has on his ordinary activities and his employment; the prior VA treatment records; the private medical treatment records; and prior VA examination reports.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms.  The examiner must comment upon the presence or absence, and the frequency or severity of the following symptoms due to the service-connected PTSD: flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation or mood; difficulty in establishing and maintaining effective work and social relationships; suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships; gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal person hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

The examiner must also enter a complete multiaxial diagnosis, and assign a Global Assessment of Functioning score based solely on the PTSD, together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.

4.  Provide the Veteran with a VA general medical examination to determine whether the Veteran's service-connected disabilities, considered in combination, render him unemployable.  The examiner must elicit from the Veteran and record for clinical purposes his full work and educational history.  Based on a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities, considered in combination, render him unable to obtain or retain substantially gainful employment consistent with his education and occupational experience, and irrespective of age and any nonservice-connected disorders.  The opinion provided must include a complete rationale.  If the examiner cannot provide the requested opinion(s) without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

5.  Notify the Veteran that it is his responsibility to report for the scheduled VA examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a scheduled examination, documentation must be included of record which shows that notice was sent to the Veteran's most recent address of record.
 
6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must readjudicate the issues on appeal.  If any of the claims are denied, a supplemental statement of the case must be provided to the Veteran and his representative.  The supplemental statement of the case must address whether the issue of entitlement to a higher initial rating for PTSD and/or entitlement to a TDIU, must be submitted to the Chief Benefits Director or the Director, VA Compensation and Pension Service for assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2013); see also 38 C.F.R. § 4.16(b).  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



